DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because line 7 refers to “the internal central controller” but no such structure has been introduced earlier in the abstract. It is suggested to amend line 5 to recite “a water purifier, including an internal central controller, in fluid communication with and providing the purified water […]”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 8 and 13 are objected to because of the following informalities:  On line 9 of each of the claims, the recitation of “internal central controller” lacks an article preceding it and, thus, is grammatically incorrect. It is suggested to insert the term “an” before this recitation in each of the claims.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Claim 12 recites “their respective startups” but claim 11 (upon which claim 12 depends) refers to these as “startup procedures”. It is suggested to amend claim 12 to recite “their respective startup procedures”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Re claims 1-8, 11-13 and 15-18: The recitation of method steps in claims 1-8, 11-13 and 15-18 (upon which claims 9, 10 and 14 depend) render the claims indefinite. As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method claims. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
The exact passages that are at issue are “a water purifier in fluid communication with and providing […]” in line 8 of claim 1, “a wired or wireless control line providing […]” in line 11 of claim 1, and “wherein the controller of the treatment machine transmits […]” in line 13 of claim 1, “wherein the water purifier transmits […]” in line 1 of claim 2, “wherein the user interface displays […]” in line 1 of claim 3, “wherein the treatment transmits […]” in line 1 of claim 4, “wherein the user interface displays […]” in line 1 of claim 5, “wherein at least one operator input leading […]” in line 1 of claim 6, “wherein at least one operator input leading […]” in line 1 of claim 7, “a water purifier in fluid communication with and providing […]” in line 8 of claim 8, “a wired or wireless control line providing […]” in line 11 of claim 8, “the user interface receiving […]” in lines 6-7 of claim 11, “a water purifier in fluid communication with and providing […]” in line 8 of claim 11, “a wired or wireless control line providing […]” in line 12 of claim 11, “wherein the controller of the treatment machine and the internal central controller of the water purifier use […]” in lines 14-15 of claim 11, “wherein the treatment machine and the water purifier interact […]” in lines 1-2 of claim 12, “a water purifier in fluid communication with and providing […]” in line 8 of claim 13, “a wired or wireless control line providing […]” in line 11 of claim 13, “wherein the controller of the treatment machine transmits […]” in line 13 of claim 13, “wherein the user interface of the water purifier operates […]” in line 3 of claim 15, “wherein the user interface of the treatment machine operates […]” in lines 2-3 of claim 16, “wherein the user interface of the water purifier operates […]” in lines 5-6 of claim 16, “wherein the user interface of the treatment machine operates […]” in lines 2-3 of claim 17, “wherein the user interface of the water purifier operates […]” in lines 5-6 of claim 17, “wherein the user interface of the treatment machine operates […]” in line 3 of claim 18, and “wherein the user interface of the water purifier operates […]” in lines 5-6 of claim 18.
It is suggested to amend the above recited passages as follows: “a water purifier in fluid communication with and configured to provide […]” in line 8 of claim 1, “a wired or wireless control line configured to provide […]” in line 11 of claim 1, is configured to transmit […]” in line 13 of claim 1, “wherein the water purifier is configured to transmit […]” in line 1 of claim 2, “wherein the user interface is configured to display […]” in line 1 of claim 3, “wherein the treatment machineis configured to transmit […]” in line 1 of claim 4, “wherein the user interface is configured to display […]” in line 1 of claim 5, “wherein at least one operator input configured to lead […]” in line 1 of claim 6, “wherein at least one operator input configured to lead […]” in line 1 of claim 7, “a water purifier in fluid communication with and configured to provide […]” in line 8 of claim 8, “a wired or wireless control line configured to provide […]” in line 11 of claim 8, “the user interface configured to receive […]” in lines 6-7 of claim 11, “a water purifier in fluid communication with and configured to provide […]” in line 8 of claim 11, “a wired or wireless control lineconfigured to provide […]” in line 12 of claim 11, “wherein the controller of the treatment machine and the internal central controller of the water purifier are configured to use […]” in lines 14-15 of claim 11, “wherein the treatment machine and the water purifier are configured to interact […]” in lines 1-2 of claim 12, “a water purifier in fluid communication with and configured to provide […]” in line 8 of claim 13, “a wired or wireless control line configured to provide […]” in line 11 of claim 13, “wherein the controller of the treatment machine is configured to transmit […]” in line 13 of claim 13, “wherein the user interface of the water purifier is configured to operate […]” in line 3 of claim 15, “wherein the user interface of the treatment machine is configured to operate […]” in lines 2-3 of claim 16, “wherein the user interface of the water purifier is configured to operate […]” in lines 5-6 of claim 16, “wherein the user interface of the treatment machine is configured to operate […]” in lines 2-3 of claim 17, “wherein the user interface of the water purifier is configured to operate […]” in lines 5-6 of claim 17, “wherein the user interface of the treatment machine is configured to operate […]” in line 3 of claim 18, and “wherein the user interface of the water purifier is configured to operate […]” in lines 5-6 of claim 18.
Re claim 4: Claim 4 (upon which claim 5 depends) recites that the treatment machine transmits to the water purifier “at least one of state change requests or flowrate change requests”. Since claim 1 recites that the treatment machine transmits to the water purifier “data”, it is unclear if the “at least one of state change requests or flowrate change requests” is the “data” of claim 1 or different therefrom. For the sake of examination, they are interpreted as being the same. It is suggested to amend claim 4 to recite “wherein the data is at least one of state change requests or flowrate change requests”.
Re claim 6: Claim 6 recites “wherein at least one operator input leading to transmitted control signals concerns a water purifier parameter”. Claim 1 does not recite “control signals” but does recite “data” that is transmitted from the treatment machine to the water purifier. It is unclear if these “control signals” are the same as or different from the “data”. For the sake of examination, they are interpreted as being the same. It is suggested to amend claim 6 to recite “wherein the data based on at least one operator input 
Re claim 7: Claim 7 recites “wherein at least one operator input leading to transmitted control signals concerns a prescription, the transmitted control signals an the data based on at least one operator input data 
Re claims 8 and 13: Each of claims 8 and 13 (upon which claims 9, 10, 14, 16 and 18 depend) recite in line 2 that the treatment machine is for generating “custom peritoneal dialysis solution” and then in line 4 recite that the treatment machine is configured to produce “a therapeutic fluid”. It is unclear whether the “therapeutic fluid” is the same as or in addition to the “custom peritoneal dialysis solution”. For the sake of examination, they are interpreted as being the same. It is suggested to amend line 4 of each of claims 8 and 13 to replace the phrase “a therapeutic fluid” with the phrase “the custom peritoneal dialysis solution”.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the objected and rejections under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of independent claims 1, 8, 11 and 13 could either not be found or was not suggested in the prior art of record. Each of claims 1, 8, 11 and 13 require a system comprising (1) a treatment machine for producing a therapeutic fluid by mixing purified water and at least one concentrate (wherein claims 8 and 13 require this therapeutic fluid to be a custom peritoneal dialysis solution), the treatment machine including at least one fluid conveyor and a controller with a first memory, (b) a user interface configured to receive operator inputs, (c) a water purifier configured to prepare and provide the purified water to the treatment machine, the water purifier including an internal central controller with a second memory, and (d) a wired or wireless control line configured to provide two way communication between the controller of the treatment machine and the internal central controller, with claim 1 requiring (e1) the controller of the treatment machine be configured to transmit data (based on at least one of the operator inputs) via the control line to the internal central controller to control the water purifier, claim 8 requiring (e2) the internal central controller be configured to transmit status data via the control line to the controller of the treatment machine, claim 11 requiring (e3) the controller of the treatment machine and the internal central controller to use the control line to interact during their respective startup procedures, and claim 13 requiring (e4) the controller of the treatment machine to transmit data via the control line to the internal central controller to cause the internal central controller to at least one of wake up to make water or standby. Although the prior art discloses systems comprising features (a) and (b) and also include a water purifier that provides the purified water (see US Pat 5,591,344 to Kenley et al. (Fig 1; Col 8, Lines 1-37) and US Pat 6,254,567 to Treu et al. (Fig 1; Col 4, Line 63 – Col 5, Line 44) which are each the closest prior art of record), the prior art does not disclose or teach that such a water purifier includes its own controller with memory such that two way communication between the controllers takes place over a wired or wireless control line (d) to meet the limitations of (e1), (e2), (e3) or (e4); rather, each of the above cited references either teaches the treatment machine and the water purifier being controlled by a single controller or is silent as tot the means of controlling the treatment machine and the water purifier. Absent a teaching to provide the water purifier with its own controller and memory separate from that of the treatment machine so that they communicate via a control line (d) to meet the limitations of (e1), (e2), (e3) or (e4), it would not have been obvious to one of ordinary skill in the art at the time the invention was made to modify the above-cited reference to include such features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.